Title: To John Adams from Robert J. Evans, 19 January 1820
From: Evans, Robert J.
To: Adams, John


				
					Honoured Sir,
					Philada. January 19th. 1820.
				
				With undissembled pleasure, I embrace the first leisure moment, to acknowledge the receipt of your interesting letter of the 12th. instant.The anecdote of Paine is characteristick, and the moral inference to be drawn from it, striking and important. It will doubtless, generally turn out to be true, that the man whatever may be his professions, who cites the authority of the Bible, to sustain him in erroneous or wicked principles & and practices is like Paine an unbeleiver. Cobbett, there is every reason to believe, had an unhallowed object in view, when he carried Paine’s bones to England; but the circumstance, will awaken no regret, in the minds of those of our countreymen, who are friends to order, sound morals, and the religion of their Fathers.Allusion is made in your letter, to the period of old age; but its tenour and spirit, require no apology, from that or any other quarter. The eminent men of our revolution, who still survive, must posses a fund of anecdote, connected with that great event and its Authors, which would be an invaluable acquisition to our stock of historical knowledge. Many incidents of this character, you have rescued from oblivion. Your publications in the Boston Patriot, devoted mainly to this object, will continue to be read with increasing interest. It is matter of regret, that they have not made their appearance amongst us, in a more convenient form.Beleive me to be, / With great and sincere respect, / your obliged friend & Servant
				
					Robert J. Evans
				
				
			